DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Malgorzata Kulcyzcka on 2/9/2021
IN THE CLAIMS, amend claims 1, follows: 
1. 	(Currently Amended) Apparatus suitable for the dispersion and mixing of an expansion gas in a reactive resin, comprising: 
- a mixing chamber having a supply input for the gas and a supply input for the resin; 
-  said chamber being a dispersion and containment chamber made in a casing with external walls having an enhanced thickness susceptible to sustain high pressure; 
- said chamber being divided into two sections by a head of a dispersion and mixing cylinder-piston group, one section of said chamber receiving said supply inputs said two sections being further in fluid communication between themselves by at least one pouring passage;
- a static mixer in said pouring passage;
- a motor for said piston to control the movement of said mixing cylinder-piston group;
wherein the dispersion and mixing cylinder-piston group comprises a piston rod connected to said head and cantilever extended outside of the cylinder through a shutting flange, and
es a valve for mechanically controlled interception alongside said pouring passage; a command shaft controlling said valve being housed in a groove obtained inside said cantilever extended outside of said cylinder.  


Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 10, 15, 16, 17, and 18 are allowed. The remarks mailed 10/14/2020 are considered persuasive. The prior art does not teach the apparatus for dispersion of an expansion gas in a reactive resin with the amended claim language regarding the valve and command shaft configuration as claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anshu Bhatia/
Examiner, Art Unit 1774